Name: Commission Implementing Regulation (EU) 2016/315 of 4 March 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 5.3.2016 EN Official Journal of the European Union L 60/62 COMMISSION IMPLEMENTING REGULATION (EU) 2016/315 of 4 March 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the United Nations Security Council (UNSC) and are covered by the freezing of funds and economic resources under that Regulation. (2) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, not having been listed in Annex IV, have been listed by the Council, and are covered by the freezing of funds and economic resources under that Regulation. (3) On 2nd March 2016, the UNSC decided to add 16 natural persons and 12 entities to the list of persons and entities subject to restrictive measures, and updated the identifying information relating to one person and two entities. Annex IV should therefore be amended accordingly. Annex V should also be amended as seven of the entities and one person appear on that list. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: 1. Annex IV is amended in accordance with the Annex I to this Regulation. 2. Annex V is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX I Annex IV to Regulation (EC) No 329/2007 is amended as follows: (1) The following entries shall be added to Annex IV to regulation (EC) No 329/2007 under the heading Natural persons: (a) Choe Chun-Sik (alias (a) Choe Chun Sik; (b) Ch'oe Ch'un Sik. Date of birth: 12.10.1954. Nationality: North Korean. Other information: Chun-sik was the director of the Second Academy of Natural Sciences (SANS) and was the head of the DPRK's long-range missile program. Date of designation: 2.3.2016. (b) Choe Song Il. Passport No: (a) 472320665 (Date of Expiration: 26.9.2017), (b) 563120356. Nationality: North Korean. Other information: Tanchon Commercial Bank Representative in Vietnam. Date of designation: 2.3.2016. (c) Hyon Kwang Il (alias Hyon Gwang Il). Date of birth: 27.5.1961. Nationality: North Korean. Other information: Hyon Kwang Il is the Department Director for Scientific Development at the National Aerospace Development Administration. Date of designation: 2.3.2016. (d) Jang Bom Su (alias Jang Pom Su). Date of birth: 15.4.1957. Nationality: North Korean. Other information: Tanchon Commercial Bank Representative in Syria. Date of designation: 2.3.2016. (e) Jang Yong Son. Date of birth: 20.2.1957. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative in Iran. Date of designation: 2.3.2016. (f) Jon Myong Guk (alias Cho'n Myo'ng-kuk). Date of birth: 18.10.1976. Nationality: North Korean. Passport No: 4721202031 (Date of Expiration: 21.2.2017). Other information: Tanchon Commercial Bank Representative in Syria. Date of designation: 2.3.2016. (g) Kang Mun Kil (alias Jiang Wen-ji). Nationality: North Korean. Passport No: PS 472330208 (Date of Expiration: 4.7.2017). Other information: Kang Mun Kil has conducted nuclear procurement activities as a representative of Namchongang, also known as Namhung. Date of designation: 2.3.2016. (h) Kang Ryong. Date of birth: 21.8.1969. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative in Syria. Date of designation: 2.3.2016. (i) Kim Jung Jong (alias Kim Chung Chong). Date of birth: 7.11.1966. Nationality: North Korean. Passport No: (a) 199421147 (Date of Expiration: 29.12.2014), (b) 381110042 (Date of Expiration: 25.1.2016), (c) 563210184 (Date of Expiration: 18.6.2018). Other information: Tanchon Commercial Bank Representative in Vietnam. Date of designation: 2.3.2016. (j) Kim Kyu. Date of birth: 30.7.1968. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) External Affairs Officer. Date of designation: 2.3.2016. (k) Kim Tong My'ong (alias (a) Kim Chin-So'k, (b) Kim Tong-Myong, (c) Kim Jin-Sok; (d) Kim, (e) Hyok-Chol). Year of birth: 1964. Nationality: North Korean. Other information: Kim Tong My'ong is the President of Tanchon Commercial Bank and has held various positions within Tanchon Commercial bank since at least 2002. He has also played a role in managing Amroggang's affairs. Date of designation: 2.3.2016. (l) Kim Yong Chol. Date of birth: 18.2.1962. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative in Iran. Date of designation: 2.3.2016. (m) Ko Tae Hun (alias Kim Myong Gi). Date of birth: 25.5.1972. Nationality: North Korean. Passport No: 563120630 (Date of Expiration: 20.3.2018). Other information: Tanchon Commercial Bank Representative. Date of designation: 2.3.2016. (n) Ri Man Gon. Date of birth: 29.10.1945. Nationality: North Korean. Passport No: PO381230469 (Date of Expiration: 6.4.2016). Other Information: Ri Man Gon is the Minister of the Munitions Industry Department. Date of designation: 2.3.2016. (o) Ryu Jin. Date of birth: 7.8.1965. Nationality: North Korean. Passport No: 563410081. Other information: Korea Mining Development Trading Corporation (KOMID) Representative in Syria. Date of designation: 2.3.2016. (p) Yu Chol U. Nationality: North Korean. Other information: Yu Choi U is the Director of the National Aerospace Development Administration. Date of designation: 2.3.2016. (2) The identifying data for the entry Ra Ky'ong-Su (alias Ra Kyung-Su). Post: Tanchon Commercial Bank (TCB) official. Date of birth: 4.6.1954. Passport no.: 645120196. Other information: Gender: Male. Date of designation: 22.1.2013. under the heading Natural persons is replaced by the following: Ra Ky'ong-Su (alias (a) Ra Kyung-Su, (b) Chang, Myong Ho). Date of birth: 4.6.1954. Passport no.: 645120196. Other information: (a) Gender: Male, (b) Ra Ky'ong-Su is a Tanchon Commercial Bank (TCB) official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. Date of designation: 22.1.2013. (3) The following entries shall be added to Annex IV to regulation (EC) No 329/2007 under the heading Legal persons, entities and bodies: (a) Academy of National Defence Science. Location: Pyongyang, Democratic People's Republic of Korea. Other information: The Academy of National Defence Science is involved in the DPRK's efforts to advance the development of its ballistic missile and nuclear weapons programs. Date of designation: 2.3.2016. (b) Chongchongang Shipping Company. (alias Chong Chon Gang Shipping Co. Ltd.). Address: (a) 817 Haeun, Donghung-dong, Central District, Pyongyang, DPRK, (b) 817, Haeum, Tonghun-dong, Chung-gu, Pyongyang, DPRK. Other information: (a) IMO Number: 5342883, (b) The Chongchongang Shipping Company, through its vessel, the Chong Chon Gang, attempted to directly import the illicit shipment of conventional weapons and arms to the DPRK in July 2013. Date of designation: 2.3.2016. (c) Daedong Credit Bank (DCB) (alias (a) DCB, (b) Taedong Credit Bank). Address: (a) Suite 401, Potonggang Hotel, Ansan-Dong, Pyongchon District, Pyongyang, DPRK, (b) Ansan-dong, Botonggang Hotel, Pongchon, Pyongyang, DPRK. Other information: (a) SWIFT: DCBK KKPY, (b) Daedong Credit Bank has provided financial services to the Korea Mining Development Trading Corporation (KOMID) and Tanchon Commercial Bank. Since at least 2007, DCB has facilitated hundreds of financial transactions worth millions of dollars on behalf of KOMID and Tanchon Commercial Bank. In some cases, DCB has knowingly facilitated transactions by using deceptive financial practices. Date of designation: 2.3.2016. (d) Hesong Trading Company (alias Hesong Trading Corporation). Address: Pyongyang, DPRK. Other information: The Korea Mining Development Corporation (KOMID) is the parent company of Hesong Trading Corporation. Date of designation: 2.3.2016. (e) Korea Kwangson Banking Corporation (KKBC) (alias KKBC). Address: Jungson-dong, Sungri Street, Central District, Pyongyang, DPRK. Other information: KKBC provides financial services in support to Tanchon Commercial Bank and Korea Hyoksin Trading Corporation, a subordinate of the Korea Ryonbong General Corporation. Tanchon Commercial Bank has used KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Corporation related funds. Date of designation: 2.3.2016. (f) Korea Kwangsong Trading Corporation. Address: Rakwon-dong, Pothonggang District, Pyongyang, DPRK. Other information: The Korea Ryongbong General Corporation is the parent company of Korea Kwangsong Trading Corporation. Date of designation: 2.3.2016. (g) Ministry Of Atomic Energy Industry (alias MAEI). Address: Haeun-2-dong, Pyongchon District, Pyongyang, DPRK. Other information: The Ministry of Atomic Energy Industry was created in 2013 for the purpose of modernizing the DPRK's atomic energy industry to increase the production of nuclear materials, improve their quality, and further develop an independent DPRK nuclear industry. As such, the MAEI is known to be a critical player in the DPRK's development of nuclear weapons and is in charge of day-to-day operation of the country's nuclear weapons program, and under it are other nuclear- related organizations. Under this ministry are a number of nuclear-related organizations and research centres, as well as two committees: an Isotope Application Committee and a Nuclear Energy Committee. The MAEI also directs a nuclear research centre at Yongbyun, the site of the DPRK's known plutonium facilities. Furthermore, in the 2015 Panel of Experts (POE) report, the POE stated that Ri Je- son, a former director of the GBAE who was designated by the Committee established pursuant to resolution 1718 (2006) in 2009 for engagement in or support for nuclear related programs, was appointed as head of the MAEI on April 9, 2014. Date of designation: 2.3.2016. (h) Munitions Industry Department (alias: Military Supplies Industry Department). Address: Pyongyang, DPRK. Other information: The Munitions Industry Department is involved in key aspects of the DPRK's missile program. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2. The MID oversees the DPRK's weapons production and R&D programs, including the DPRK's ballistic missile program. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. Date of designation: 2.3.2016. (i) National Aerospace Development Administration (alias NADA). Address: DPRK. Other information: NADA is involved in the DPRK's development of space science and technology, including satellite launches and carrier rockets. Date of designation: 2.3.2016. (j) Office 39 (alias (a) Office #39, (b) Office No. 39, (c) Bureau 39, (d) Central Committee Bureau 39, (e) Third Floor, (f) Division 39. Address: DPRK. Other information: DPRK government entity. Date of designation: 2.3.2016. (k) Reconnaissance General Bureau (alias (a) Chongch'al Ch'ongguk, (b) KPA Unit 586, (c) RGB). Address: (a) Hyongjesan- Guyok, Pyongyang, DPRK, (b) Nungrado, Pyongyang, DPRK. Other information: The Reconnaissance General Bureau is the DPRK's premiere intelligence organization, created in early 2009 by the merger of existing intelligence organizations from the Korean Workers' Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean People's Army. The Reconnaissance General Bureau trades in conventional arms and controls the DPRK conventional arms firm Green Pine Associated Corporation. Date of designation: 2.3.2016. (l) Second Economic Committee. Address: Kangdong, DPRK. Other information: The Second Economic Committee is involved in key aspects of the DPRK's missile program. The Second Economic Committee is responsible for overseeing the production of the DPRK's ballistic missiles, and directs the activities of KOMID. Date of designation: 2.3.2016. (4) The identifying data for the following entries under the heading Legal persons, entities and bodies are replaced as follows: (a) The entry Namchongang Trading Corporation (aka (a) NCG, (b) Namchongang Trading, (c) Nam Chon Gang Corporation, (d) Nomchongang Trading Co., (e) Nam Chong Gan Trading Corporation). Other information: (a) located in Pyongyang, DPRK; (b) Namchongang is a North Korean trading company subordinate to the GBAE. Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a North Korean nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as North Korea's representative for the IAEA inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given North Korea's past proliferation activities. Date of designation: 16.7.2009. is replaced by the following: Namchongang Trading Corporation (aka (a) NCG, (b) Namchongang Trading, (c) Nam Chon Gang Corporation, (d) Nomchongang Trading Co., (e) Nam Chong Gan Trading Corporation (f) Namhung Trading Corporation). Other information: (a) located in Pyongyang, DPRK; (b) Namchongang is a North Korean trading company subordinate to the GBAE. Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a North Korean nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as North Korea's representative for the IAEA inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given North Korea's past proliferation activities. Date of designation: 16.7.2009. (b) The entry Ocean Maritime Management Company, Limited (OMM) (aka OMM). Address: (a) Donghung Dong, Central District, PO Box 120, Pyongyang, DPRK; (b) Dongheung-dong Changgwang Street, Chung-Ku, PO Box 125, Pyongyang, DPRK. Other Information: (a) International Maritime Organization (IMO) Number: 1790183; (b) Ocean Maritime Management Company, Limited is the operator/manager of the vessel Chong Chon Gang. It played a key role in arranging the shipment of concealed cargo of arms and related material from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions. Date of designation: 30.7.2014. is replaced by the following: Ocean Maritime Management Company, Limited (OMM) (aka OMM). Address: (a) Donghung Dong, Central District, PO Box 120, Pyongyang, DPRK; (b) Dongheung-dong Changgwang Street, Chung-Ku, PO Box 125, Pyongyang, DPRK. Other Information: (a) International Maritime Organization (IMO) Number: 1790183; (b) Ocean Maritime Management Company, Limited played a key role in arranging the shipment of concealed cargo of arms and related material from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions, (c) Ocean Maritime Management Company, Limited is the operator/manager of the following vessels with IMO Number: (a)Chol Ryong (Ryong Gun Bong) 8606173, (b)Chong Bong (Greenlight) (Blue Nouvelle) 8909575, (c) Chong Rim 2 8916293, (d) Dawnlight 9110236, (e) Ever Bright 88 (J Star) 8914934, (f) Gold Star 3 (benevolence 2) 8405402, (g) Hoe Ryong 9041552, (h) Hu Chang (O Un Chong Nyon) 8330815, (i) Hui Chon (Hwang Gum San 2) 8405270, (j) JH 86 8602531, (k) Ji Hye San (Hyok Sin 2) 8018900, (l) Jin Tai 9163154, (m) Jin Teng 9163166, (n) Kang Gye (Pi Ryu Gang) 8829593, (o) Mi Rim 8713471, (p) Mi Rim 2 9361407, (q) Rang (Po Thong Gang) 8829555, (r) Orion Star (Richocean) 9333589, (s) Ra Nam 2 8625545, (t) Ra Nam 3 9314650, (u) Ryo Myong 8987333, v) Ryong Rim (Jon Jin 2) 8018912, (w) Se Pho (Rak Won 2) 8819017, (x) Songjin (Jang Ja San Chong Nyon Ho) 8133530, (y) South Hill 2 8412467, (z) South Hill 5 9138680, (aa) Tan Chon (Ryon Gang 2) 7640378, (bb) Thae Pyong San (Petrel 1) 9009085, (cc) Tong Hung San (Chong Chon Gang) 7937317, (dd)Grand Karo 8511823, (ee) Tong Hung 8661575. Date of designation: 28.7.2014. ANNEX II Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) the following entries under the heading Legal persons, entities and bodies referred to in Article 6(2)(a) are deleted: 2. Hesong Trading Corporation Location: Pyongyang Controlled by Korea Mining Development Corporation (KOMID) (entity designated by the United Nations, 24.4.2009); primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Hesong Trading Corporation is involved in supplies with potential use in ballistic missile program. 6. Korea Kwangsong Trading Corporation Location: Rakwon-dong, Pothonggang District, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 10. Munitions Industry Department (alias: Military Supplies Industry Department) Location: Pyongyang Responsible for overseeing activities of North Korea's military industries, including the Second Economic Committee (SEC) and KOMID. This includes overseeing the development of North Korea's ballistic missile and nuclear programmes. Until recently, Munitions Industry Department was headed by Jon Pyong Ho; information suggests that former Munitions Industry Department (MID) first vice director Chu Kyu-ch'ang (Ju Gyu-chang) is the current director of the MID, which is publicly referred to as the Machine Building Industry Department. Chu served as the overall supervisor for North Korea's missile development, including oversight of the April 5, 2009 Taepo Dong-2 (TD-2) missile launch and the failed July 2006 TD-2 launch. 12. Reconnaissance General Bureau (RGB) (alias: Chongch'al Ch'ongguk; RGB; KPA Unit 586) Location: Hyongjesan-Guyok, Pyongyang, North Korea; Nungrado, Pyongyang, North Korea The Reconnaissance General Bureau (RGB) is North Korea's premiere intelligence organization, created in early 2009 by the merger of existing intelligence organizations from the Korean Workers' Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean People's Army. It falls under direct command of the Ministry of Defence and is primarily in charge of gathering military intelligence. RGB trades in conventional arms and controls the North Korean conventional arms firm Green Pine Associated Corporation (Green Pine). 13. Second Economic Committee The Second Economic Committee is involved in key aspects of North Korea's missile program. The Second Economic Committee is responsible for overseeing the production of North Korea's ballistic missiles. It also directs the activities of KOMID (KOMID was designated by the United Nations, 24.4.2009). It is a national-level organization responsible for research and development of North Korea's advanced weapons systems, including missiles and probably nuclear weapons. It uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Korea Tangun Trading Corporation, for use in North Korea's missile and probably nuclear weapons programs. (2) the following entry under the heading Natural persons referred to in Article 6(2)(b) is deleted: 3. KIM Tong-Myo'ng (alias: Kim Chin-so'k) Year of birth: 1964 Nationality: North Korean Kim Tong-Myo'ng acts on behalf of Tanchon Commercial Bank (entity designated by the United Nations, 24.4.2009). Kim Dong Myong has held various positions within Tanchon since at least 2002 and is currently Tanchon's president. He has also played a role in managing Amroggang's affairs (owned or controlled by Tanchon Commercial Bank) using the alias Kim Chin-so'k. (3) the following entries under the heading Legal persons, entities or bodies referred to in Article 6(2)(b) are deleted: 5. Korea Kwangson Banking Corp. (KKBC) (alias: Korea Kwangson Banking Corp; KKBC) Address: Jungson-dong, Sungri Street, Central District, Pyongyang A subordinate acting on behalf of or at the direction of, owned or controlled by the Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009). Provides financial services in support of both Tanchon Commercial Bank (entity designated by the United Nations, 24.4.2009) and Korea Hyoksin Trading Corporation (entity designated by the United Nations, 16.7.2009); Since 2008, Tanchon Commercial Bank has been utilizing KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Trading Corporation (KOMID) (entity designated by the United Nations, 24.4.2009) related funds from Burma to China in 2009. Additionally, Hyoksin, which the UN described as being involved in the development of weapons of mass destruction, sought to use KKBC in connection with a purchase of dual-use equipment in 2008. KKBC has at least one overseas branch in Dandong, China. 6. Office 39 of The Korean Workers' Party (alias: Office #39; Office No. 39; Bureau 39; Central Committee; Third Floor Division 39.) Address: Second KWP Government Building (Korean: Ch'o'ngsa), Chungso'ng, Urban Tower (Korean'Dong), Chung Ward, Pyongyang; Chung-Guyok (Central District), Sosong Street, Kyongrim-Dong, Pyongyang; Changgwang Street, Pyongyang. Office 39 of the Korean Workers' Party engages in illicit economic activity to support the North Korean government. It has branches throughout the nation that raise and manage funds and is responsible for earning foreign currency for North Korea's Korean Workers' Party senior leadership through illicit activities such as narcotics trafficking. Office 39 controls a number of entities inside North Korea and abroad through which it conducts numerous illicit activities including the production, smuggling, and distribution of narcotics. Office 39 has also been involved in the attempted procurement and transfer to North Korea of luxury goods. Office 39 figures among the most important organisations assigned with currency and merchandise acquisition. The entity is said to be directly under the command of KIM Jong-il; it controls several trading companies some of which are active in illicit activities, among them Daesong General Bureau, part of Daesong group, the largest company group of the country. Office 39 according to some sources entertains representation office in Rome, Beijing, Bangkok, Singapore, Hong Kong and Dubai. To the outside Office 39 changes name and appearance regularly. The director of Office 39, JON Il-chun is already listed on the EU sanction list. Office 39 produced methamphetamine in Sangwon, South Pyongan Province and was also involved in the distribution of metham-phetamine to small-scale North Korean smugglers for distribution through China and South Korea. Office 39 also operates poppy farms in North Hamkyo'ng Province and North Pyongan Province and produces opium and heroin in Hamhu'ng and Nachin. In 2009, Office 39 was involved in the failed attempt to purchase and export to North Korea  through China  two Italian-made luxury yachts worth more than USD 15 million. Halted by Italian authorities, the attempted export of the yachts destined for Kim Jong-il was in violation of United Nations sanctions against North Korea under UNSCR 1718, which specifically require Member States to prevent the supply, sale, or transfer of luxury goods to North Korea. Office 39 previously used Banco Delta Asia to launder illicit proceeds. Banco Delta Asia was identified by the Treasury Department in September 2005 as a primary money laundering concern  under Section 311 of the USA PATRIOT Act, because it represented an unacceptable risk of money laundering and other financial crimes.